                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

RICHARD G. BENTON,                             §
Plaintiff,                                     §
                                               §
v.                                             §
                                               §
WHITESELL-GREEN, INC., NEW                     §       CIVIL NO. 6:19-CV-00241-ADA-JCM
ACTON MOBILE INDUSTRIES,                       §
LLC, AND WILLIAMS SCOTSMAN,                    §
INC.,                                          §
Defendants.

ORDER GRANTING DEFENDANTS NEW ACTON MOBILE INDUSTRIES, LLC AND
          WILLIAMS SCOTSMAN, INC.’S MOTION TO DISMISS

        Before the Court is Defendants New Acton Mobile Industries, LLC (“New Acton”) and

Williams Scotsman, Inc.’s (“WSI”) Combined Motion to Dismiss Plaintiff Richard G. Benton’s

Second Amended Original Complaint pursuant to Rule 12(c). ECF No. 31. Plaintiff filed a

timely Response on November 14, 2019. ECF No. 32. Defendants New Acton and WSI filed a

Reply on November 20, 2019. ECF No. 33. Plaintiff filed a sur-reply to Defendants’ Reply

absent leave of the Court on November 21, 2019. ECF No. 34. Pursuant to Local Rule CV–

7(f)(1), the Court has sua sponte stricken Plaintiff’s sur-reply. The Court has considered the

Motion, all relevant filings, and the applicable law. For the reasons set forth below, the Court

finds that Defendants’ Motion should be GRANTED.

                                          I. Background

     A. Factual Background

        The factual background behind Plaintiff’s claims are sparse and difficult for the Court to

decipher. However, the Court will attempt to provide some background for this Order.




                                                   1
         From what the Court can gather, the Plaintiff, a resident of North Carolina, was injured

on or about May 7, 2018 in Bell County, Texas when he “tripped and fell while walking through

an egress door” allegedly on Defendant Whitesell-Green, Inc.’s (“WGI”) property. Pl.’s Second

Am. Compl., ECF No. 15 at ¶ 9. According to the Plaintiff, he was an invitee on WGI’s

premises. Id. at ¶ 9. The “egress door” allegedly had an eight and a half inch drop off on the

exterior side of the door. Id. Because the door was not at the same elevation on both sides of the

door, Plaintiff contends the unlevel door was a condition on Defendants’ premises that posed an

unreasonable risk of harm. Id.

         The Plaintiff claims that Defendants New Acton and WSI owned the premises in question

and that WGI was renting the premises. Id. at ¶ 10–11. Additionally, the Plaintiff claims that

New Acton and WSI were the general contractors that constructed the premises in question and

installed the exterior steps where the Plaintiff was injured. Id. at ¶ 21–22. The Plaintiff alleges

that Defendants New Acton and WSI had a duty to use ordinary care to ensure that the premises

it constructed did not present a danger to the Plaintiff.1 Id. at ¶ 21. According to the Plaintiff,

New Acton and WSI breached this duty which “proximately caused injury to Plaintiff.” Id. at ¶

21. However, the Plaintiff also claims that “L & I Transport, LLC delivered and set up the trailer

and steps that the Plaintiff fell on.”2 Id. at ¶ 17. Despite the unclear allegations of who

constructed the steps, Plaintiff alleges that New Acton and WSI “incorrectly installed the exterior

steps where Plaintiff was injured.” Id. at ¶ 22. The Plaintiff alleges that “such actions

proximately caused injury to Plaintiff.” Id.



1
 The Plaintiff claims that this duty includes the duty to inspect and the duty to warn or to cure. Id. at ¶ 21.
2
 It is unclear from the facts pleaded by the Plaintiff who actually constructed the exterior steps that he fell on. The
Plaintiff only mentions liability as to Defendants New Acton and WSI under Plaintiff’s “Count 4 – New Acton
Mobile Industries LLC and Williams Scotsman, Inc.’s Negligence” of his Second Amended Original Complaint
which merely lists legal conclusions and recites the elements for a negligence cause of action. Id. at ¶ 21. There is no
mention of New Acton or WSI in the facts section of the Plaintiff’s Second Amended Original Complaint.


                                                           2
   B. Procedural Background

       Plaintiff filed his Complaint on February 20, 2019 in the 169th Judicial District of Bell

County, Texas. ECF No. 1 at Ex. B. Defendants Whitesell-Green, Inc. (“WGI”), New Acton

Mobile Industries, LLC (“New Acton”), and Williams Scotsman, Inc. (“WSI”) removed the case

to this Court on April 2, 2019. ECF No. 1.

       On July 2, 2019, Plaintiff sought leave from the Court to file Plaintiff’s First Amended

Original Complaint, which was granted on July 3, 2019. ECF No. 9, 10. On August 2, 2019

Plaintiff again sought leave from the Court to file Plaintiff’s Second Amended Original

Complaint, which was granted on August 13, 2019. ECF No. 14, 15. Defendants New Acton and

WSI filed this Motion to Dismiss on November 11, 2019. ECF No. 31.

                                      II. Legal Standard

       A motion for judgment on the pleadings under Rule 12(c) is subject to the same legal

standard as a motion to dismiss under Rule 12(b)(6). Doe v. MySpace, Inc., 528 F.3d 413, 418

(5th Cir. 2008). Upon motion or sua sponte, a court may dismiss an action that fails to state a

claim upon which relief may be granted. FED. R. CIV. P. 12(b)(6). In deciding a Rule 12(b)(6)

motion to dismiss for failure to state a claim, the court accepts all well-pleaded facts as true,

viewing them in the light most favorable to the nonmovant. In re Katrina Canal Breaches Litig.,

495 F.3d 191, 205 (5th Cir. 2007). However, a court need not blindly accept each and every

allegation of fact; properly pleaded allegations of fact amount to more than just conclusory

allegations or legal conclusions "masquerading as a factual conclusion." Taylor v. Books A.

Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002); Bell Atlantic Corp v. Twombly, 550 U.S. 544,

555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




                                               3
        To survive the motion to dismiss, a nonmovant must plead enough facts to state a claim

to relief that is plausible on its face. Twombly, 550 U.S. at 570. The court determines whether the

plaintiff has stated both a legally cognizable and plausible claim; the court should not evaluate

the plaintiff’s likelihood of success. Lone Star Fund V. (U.S.), LP v. Barclays Bank PLC, 594

F.3d 383, 387 (5th Cir. 2010). Based upon the assumption that all the allegations in the

complaint are true, the factual allegations must be enough to raise a right to relief above the

speculative level. Twombly, 550 U.S. at 555.

        When the nonmovant pleads factual content that allows the court to reasonably infer that

the movant is liable for the alleged misconduct, then the claim is plausible on its face. Iqbal, 556

U.S. at 678. The plausibility standard, unlike the “probability requirement,” requires more than a

sheer possibility that a defendant acted unlawfully. Id. The pleading standard announced in Rule

8(a)(2) does not require detailed factual allegations but demands greater specificity than an

unadorned “the-defendant-unlawfully-harmed-me accusation.” FED. R. CIV. P. 8(a)(2); Iqbal, 556

U.S. at 678. A pleading offering “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action” will not suffice. Twombly, 550 U.S. at 555. Nor does a complaint

comply with the standard if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557. Evaluating the plausibility of a claim is a context-specific process that

requires a court to draw on its experience and common sense. Iqbal, 556 U.S. at 663–64.

                                               III. Analysis

        Defendants New Acton and WSI make two arguments in support of its Motion: (1)

Plaintiff fails to state a general negligence claim;3 and (2) Plaintiff fails to state a claim against


3
 New Acton and WSI argues that Plaintiff is trying to circumvent the true nature of a premises defect claim by
pleading it as a general negligence claim. Def. Motion to Dismiss at 4–5. ECF No. 31; See also Minjarez v. Wal-
Mart Stores, Texas, LLC, 363 F. Supp. 3d 763, 772–73 (W.D. Tex. 2019) (“[A] plaintiff must proceed under a
theory of premises liability where his or her claim concerns the condition of the premises rather than


                                                      4
New Acton and WSI arising from a premises defect. In light of the applicable legal standard,

both of the arguments provide a basis for dismissal of Plaintiff’s claims. Each argument will be

discussed in turn.

  A. Plaintiff Fails to State a General Negligence Claim Against New Acton and WSI

        To prevail on a claim for negligence under Texas law, the Plaintiff must prove: (1) a legal

duty owed by New Acton and WSI to Plaintiff; (2) a breach of that duty; and (3) damages to

Plaintiff caused by that breach. See Ford v. Cimarron Ins. Co., Inc., 230 F.3d 828, 830 (5th Cir.

2000). In evaluating the sufficiency of Plaintiff’s complaint, the Court will use the two-step

approach outlined in Iqbal. 556 U.S. at 678–79.

        First, the Court must identify pleadings that, because they are no more than conclusions,

are not entitled to the assumption of the truth. Iqbal, 556 U.S. at 678–79. “Legal conclusions . . .

must be supported by factual allegations; bald accusations or recital of legal elements are

insufficient without facts.” Id. In this case, Plaintiff alleges two facts to support his general

negligence claim against New Acton and WSI. Pl.’s Second Am. Compl. ECF No. 15, at ¶ 21–

22. The first alleged fact states that “Defendants New Acton Mobile Industries LLC and

Williams Scotsman, Inc. were the general contractors that constructed the facility in question.”

Id. at ¶ 21. The second alleged fact states that “Defendants New Acton Mobile Industries LLC,

and Williams Scotsman, Inc. incorrectly installed the exterior steps where Plaintiff was injured.”

Id. at ¶ 22. These two sentences concern the only factual allegations against New Acton and WSI

and cannot provide the basis for all the required elements for a claim of general negligence.

Therefore, under the first step annunciated in Iqbal, Plaintiff’s bald accusations and recitals of

legal elements are not entitled to the assumption of the truth. Iqbal, 556 U.S. at 678.

contemporaneous negligent acts. A case arising under a theory of premises liability cannot support the plaintiff's
recovery under a theory of general negligence.”). However, even if Plaintiff can bring a general negligence claim,
Plaintiff still fails to state a plausible claim under general negligence or a premise defect theory.


                                                        5
         However, even if the Court gives the benefit of the doubt to the Plaintiff, Plaintiff’s

general negligence claim against Defendant still fails under the second step of the Iqbal

sufficiency analysis. Under the second step, the Court must consider whether the factual

allegations that have been asserted in the complaint plausibly suggest an entitlement to relief.

Iqbal, 556 U.S. at 678. In other words, a claim has “facial plausibility” if the plaintiff pleads

enough factual content to allow the court to draw the reasonable inference that the defendant is

liable for the wrongdoing. Id. In this case, the Plaintiff fails to plead enough factual substance to

allow the Court to make a reasonable inference that New Acton and WSI are liable under a

general negligence theory.

         The only allegation put forth by Plaintiff is that New Acton and WSI were the general

contractors that constructed the facility in question and incorrectly installed the exterior steps.

Pl.’s Second Am. Compl. at ¶ 21–22. The Plaintiff fails to provide when these steps were

allegedly installed and also claims that a separate party in this case “delivered and set up the

trailer and steps that Plaintiff fell on.” Id. at ¶ 17. Plaintiff fails to allege any facts demonstrating

New Acton and WSI had a duty to him, a breach of that duty, or that Plaintiff was injured as a

result of that breach of duty.4 There is no allegation that New Acton or WSI invited Plaintiff on

to the premises or that New Acton or WSI had constructive or actual knowledge of the purported

dangerous condition. In short, Plaintiff’s factual allegations are not enough to raise a “right to

relief above the speculative level.” Twombly, 550 U.S. at 555. Therefore, dismissal pursuant to

Federal Rule 12(c) is appropriate.




4
 Plaintiff merely claims that New Acton and WSI had a duty to him without providing any factual basis to show
such a duty. Rather, the Plaintiff lists out the elements of a general negligence claim without any factual substance to
support such elements. See Pl.’s Second Am. Compl. at ¶ 21.


                                                           6
    B. Plaintiff Fails to State a Premises Defect Claim

         Plaintiff also fails to state a claim against New Acton and WSI arising from a premises

defect. A cause of action for a premises defect exists where a person is injured as a result of the

condition of the premises. See W. Invs., Inc. v. Urena, 162 S.W.3d 547, 550 (Tex. 2005). To

establish a claim for premises defect under Texas law, the Plaintiff must show that: (1) New

Acton or WSI had actual or constructive knowledge of some condition on the premises; (2) that

the condition posed an unreasonable risk of harm to the Plaintiff; (3) that New Acton or WSI did

not exercise reasonable care to reduce or to eliminate the risk; and (4) that New Acton or WSI’s

failure to use such care proximately caused the Plaintiff’s personal injuries. See United

Scaffolding, Inc. v. Levine, 537 S.W.3d 463, 471 (Tex. 2017). As previously mentioned, Plaintiff

fails to assert any factual allegations that New Acton or WSI had actual or constructive

knowledge of the defect, controlled or occupied the premises, failed to exercise reasonable care

to reduce or eliminate the risk, or that New Acton or WSI’s failure to do so resulted in Plaintiff’s

alleged injuries.

         Moreover, the only reference regarding the premises that Plaintiff makes to New Acton

and WSI occurs under the section “Count 4 – New Acton Mobile Industries LLC and Williams

Scotsman, Inc.’s Negligence.”5 Pl.’s Second Am. Compl. at 7. Thus, Plaintiff fails to address

New Acton and WSI’s wrongful conduct regarding a premises defect claim. Plaintiff’s formulaic

recitation of the elements of a premise liability claim throughout his complaint, without any facts

in support, will not suffice to plausibly state a claim for relief. Twombly, 550 U.S. at 555




5
 The Plaintiff only refers to Defendant Whitesell-Green, Inc. (“WGI”) in the section titled “Count 2 – Injury from
Premises Defect.” Pl.’s Second Am. Compl. ECF No. 15, at 4–6. The Plaintiff alleges that WGI owned, operated,
possessed and/or maintained the building at the time of Plaintiffs injury. Id. at ¶ 14. Therefore, Plaintiff fails to
allege facts establishing that New Acton or WSI had control over the premises where Plaintiff was injured so as to
impose a duty on New Acton or WSI to make the premises safe or warn of the allegedly dangerous condition.


                                                         7
(holding that the factual allegations in the complaint must be enough to raise a right to relief

above the speculative level). Therefore, dismissal of Plaintiff’s complaint is appropriate.

                                         IV. Conclusion

       Because of the reasons stated above, the Court finds that Defendants New Acton Mobile

Industries, LLC and Williams Scotsman, Inc.’s Motion to Dismiss Plaintiff Richard G. Benton’s

Second Amended Original Complaint pursuant to Rule 12(c) should be GRANTED, and all

claims against Defendants New Acton Mobile Industries, LLC and Williams Scotsman, Inc. are

hereby DISMISSED WITH PREJUDICE. A Final Judgment regarding Defendants New Acton

Mobile Industries, LLC and Williams Scotsman, Inc. will be issued in a separate Order.

SIGNED this 8th day of January 2020.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE




                                                 8
